Citation Nr: 1025318	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-10 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota



THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for 
VA benefits purposes.



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to January 1946.  
He died in July 1991.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the appellant's claim for death benefits 
based on a finding that the appellant could not be recognized as 
the surviving spouse of the Veteran.  In April 2008 and again in 
January 2010, the Board remanded the matter on appeal for further 
notification, evidentiary development, and adjudication.  

The Board acknowledges that following certification of the 
appellant's appeal to the Board, the appellant submitted 
additional evidence, which was received by VA in May 2010.  No 
waiver of initial RO consideration was submitted with the 
evidence.  Thus, in addition to the actions directed below by 
this remand, the agency of original jurisdiction must consider 
this evidence in relation to the appellant's claim.


REMAND

In order for the appellant to be eligible for the benefits she is 
claiming, evidence of her marriage to the Veteran is required.  
See 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 (2009).

The appellant has stated that she and the Veteran lived together 
as husband and wife for as long as 9 years prior to his death.  
She has not, however, submitted sufficient proof of marriage 
under 38 C.F.R. § 3.205 to establish the validity of the claimed 
marriage.  In addition to a marriage license or certificate, such 
proof may consist of affidavits or certified statements from two 
eyewitnesses to the marriage ceremony and may contain secondary 
evidence that such a marriage took place or that the parties held 
themselves out as a married couple.  Although notified of the 
need for such evidence, however, the appellant has provided no 
official documentation showing that the Veteran held the 
appellant out as his wife or that they ever entered into an 
arrangement similar to marriage.  She has not, further, provided 
affidavits from any individuals stating that they were aware that 
the Veteran and the appellant lived together as husband and wife 
until the Veteran's death.  She has stated, however, that her 
children and the Veteran's children were present at a tribal 
marriage ceremony conducted in September 1982.  On remand, the 
appellant should again be encouraged to obtain affidavits from at 
least two of the witnesses to the ceremony affirming that the 
ceremony indeed took place at the time and in the manner 
described by the appellant.

In that connection, the Board acknowledges the appellant's report 
that she and the Veteran entered into a "common-law" marriage, 
which she claims to have formalized via a tribal ceremony on an 
Indian reservation in the state of Arizona in September 1982.  
There does not appear to be, however, any documentation, such as 
a marriage license or certificate, to support this claim.  The 
appellant has insisted on multiple occasions, including in her 
March 2006 statement, that she and the Veteran drafted a "sworn 
statement" attesting to their marriage, which they had notarized 
and submitted to the Social Security Administration (SSA) as 
proof of the marriage.  The appellant claims that SSA "refuses 
to honor" the document as proof of the marriage.  The appellant 
has further stated that she and the Veteran had dealings with SSA 
while living in California, in which they held themselves out as 
a married couple, and that she received SSA benefits as the 
Veteran's widow beginning in March 2006.  The appellant also 
stated in a May 2010 submission to VA that the Veteran 
"adopted" her youngest child for SSA purposes while they lived 
in Phoenix, Arizona.  The agency of original jurisdiction (AOJ), 
however, appears to have made no effort to retrieve the sworn 
statement from SSA or any other proof of marriage or adoption 
relied on by SSA; nor has sufficient development been undertaken 
to confirm that the appellant received widow's benefits from SSA.  
Given that the sworn statement may constitute evidence supporting 
the appellant's status as a surviving spouse of the Veteran, the 
AOJ must, on remand, seek the sworn statement and any other SSA 
records pertaining to the appellant and the Veteran or any 
children that may have been adopted by the Veteran.  

The Board further acknowledges that, in a May 2010 statement to 
VA, the appellant stated that she had been represented by an 
attorney in Phoenix, Arizona, during the time of her purported 
marriage to the Veteran.  She also provided sufficient 
information in her statement and an attached Authorization and 
Consent Form allowing VA to seek to obtain records from the 
attorney, including information as to whether he was aware of the 
alleged marriage.  VA is required by the Veterans Claims 
Assistance Act of 2000 (VCAA) to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her claim, 
to include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1).  
Therefore, as the identified attorney may have records bearing on 
the appellant's claim, the AOJ must attempt to obtain any records 
from the identified attorney, including specifically any 
information he may have pertaining to the relationship between 
the appellant and the Veteran, and associate them with the claims 
file.  

Finally, the Board notes that in her May 2010 submission to VA, 
the appellant provided a new address.  See 38 C.F.R. §§ 3.1(q), 
3.103(f) (2009) (a claimant is to be notified at her last known 
address of record); see also 38 C.F.R. § 20.702 (2009).  The AOJ 
is thus reminded that all notification identified above must be 
sent to the appellant's newly supplied address.

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  The sworn statement submitted to the 
SSA documenting the tribal marriage 
between the Veteran and the appellant, as 
well as any records relied upon by SSA in 
awarding the appellant benefits as the 
Veteran's widow, must be sought.  
Additionally, any records relied upon by 
SSA in recognizing an adoption of the 
appellant's child by the Veteran or in 
awarding the Veteran or the appellant 
benefits during the time they were 
purportedly married-from September 1982 
to the Veteran's death in July 1991-must 
be sought.  (The AOJ should refer to the 
appellant's May 2010 submission regarding 
the SSA office with which she dealt.)  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

2.  The AOJ must obtain from the attorney 
identified by the appellant any available 
records pertaining to her purported 
marriage to the Veteran.  The AOJ must 
request that a negative response be 
returned if no such records are available.  
The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2009) as 
regards requesting records.  All records 
and/or responses received must be 
associated with the claims file. 

3.  The AOJ should inform the appellant of 
the need for information from others, 
including the aforementioned attorney, on 
the question of her marriage to the 
Veteran.  Affidavits should be secured as 
to the knowledge any person has regarding 
the marriage of the appellant and the 
Veteran.

4.  After undertaking any other development 
deemed appropriate, or suggested by the 
evidence obtained pursuant to the 
development sought above, the issue on 
appeal should re-adjudicated in light of 
all pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
supplemental statement of the case should 
address all information received since an 
April 2010 supplemental statement of the 
case was issued, including the information 
provided by the appellant in May 2010.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

